Citation Nr: 0902360	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-25 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability, to include corns and knots on the side of the 
feet.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) due to personal (sexual) assault.

3.  Entitlement to service connection for residuals of sexual 
assault, to include sexually transmitted disease, scarring of 
the fallopian tubes, and sterility.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a hearing before the Board of Veterans' 
Appeals (Board) at the local RO using videoconferencing 
techniques (Video Conference hearing) in November 2007.  In 
February 2008, the RO notified her that her Video Conference 
hearing was scheduled on March 25, 2008.  She failed to 
report for the hearing.  

In December 2008 correspondence, she informed the RO that she 
missed the hearing due to late receipt of the letter 
scheduling the hearing.  She requested that her hearing be 
rescheduled.  She reported that the mail on her route was 
frequently lost and placed in the wrong boxes along the 
route, and she provided the signatures of several neighbors 
who confirmed her report.

While the request for a change in the hearing date was not 
made two weeks prior to the scheduled date of the hearing, 
the Board nevertheless found that the veteran's December 2008 
correspondence amounted to a motion for a new hearing.  
38 C.F.R. § 20.704(c), (d).  

Good cause having been shown, the Board found that another 
hearing should be scheduled.  38 C.F.R. § 20.704(d).  Since 
such hearings are scheduled by the RO, the Board must remand 
the case to the RO for that purpose, to ensure full 
compliance with due process requirements.  See 38 C.F.R. 
§§ 20.704, 20.1304 (2008).  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Board hearing using videoconferencing 
techniques at the earliest opportunity.  
She and her representative should be 
notified of the hearing date pursuant to 
the appropriate laws and regulations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

